Case: 21-40377         Document: 00516572807             Page: 1      Date Filed: 12/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                                         United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                                                                December 9, 2022
                                         No. 21-40377                                 Lyle W. Cayce
                                                                                           Clerk

   Eric Watkins,

                                                                     Plaintiff—Appellant,

                                             versus

   Food Service Staff Members, Individually and in Their Official
   Capacity; Unknown Parties, Other Correctional Officers, Individually
   and in Their Official Capacity,

                                                                  Defendants—Appellees.


                      Appeal from the United States District Court
                           for the Eastern District of Texas
                                USDC No. 1:11-CV-599


   Before Wiener, Higginson, and Wilson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          Eric Watkins brings a Bivens action against food service staff members
   at the Beaumont Federal Correctional Complex, see Bivens v. Six Unknown
   Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), claiming they
   denied him breakfast on December 18, 2008, as retaliation for grievances he
   filed against them. The district court dismissed Watkins’s action for failure


          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-40377      Document: 00516572807           Page: 2   Date Filed: 12/09/2022




                                     No. 21-40377


   to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), concluding it was
   untimely. “We may affirm on any ground supported by the record, including
   one not reached by the district court.” Hammervold v. Blank, 3 F.4th 803, 813
   (5th Cir. 2021) (quoting Gilbert v. Donahoe, 751 F.3d 303, 311 (5th Cir. 2014)).
          As we concluded in a closely related appeal Watkins previously filed,
   his complaint is best construed as a Bivens action for First Amendment
   retaliation. Watkins v. Three Admin. Remedy Coordinators of Bureau of Prisons,
   998 F.3d 682, 685 (5th Cir. 2021). However, the Supreme Court recently
   held that “there is no Bivens action for First Amendment retaliation.” Egbert
   v. Boule, 142 S. Ct. 1793, 1807 (2022). Therefore, without reaching the
   question of timeliness, we conclude that Watkins has failed to state a claim
   upon which relief may be granted.
          AFFIRMED.




                                           2